DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as obvious over Kirk (US 20140358453 A1).
Regarding claim 1, Kirk discloses a method of maintaining a robot comprising the steps of: detecting a noise signal emitted by the robot; recording the detected noise signal on a plurality of different dates; determining amplitude data of the noise signals recorded on different dates; comparing the amplitude data of the noise signals recorded on the different dates to each other; and performing a maintenance operation on the robot as a result of said comparing, wherein said step of detecting the noise signal is performed using an audio 
The subject-matter of claim 1 differs from that of Kirk in a robotic surgical system. However, considering Kirk that a robot reducer is a servo motor-driven mechanical gearbox used to articulate the arm(s) of a robot (see paragraph [0002]), the feature is merely a design option that a person skilled in the art can 
Regarding claim 2, Kirk discloses sensing the audio output includes sensing a first audio output generated by an instrument drive unit of a robotic surgical system (see paragraph [0005]; claim 5: detecting the noise signal, securely attaching an audio sensor to the robot).
Regarding claim 3, Kirk does not disclose sensing the first audio output includes sensing fan noise of the instrument drive unit. However, considering attaching an audio sensor to a reducer of the robot for detecting a noise signal emitted by the reducer (see claim 18 of Kirk), the feature is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill.
Regarding claim 4, Kirk discloses maintaining the sensor coupled to the instrument drive unit (see paragraph [0005]; claim 5: detecting the noise signal, securely attaching an audio sensor to the robot). 
Regarding claim 6, Kirk does not disclose sensing the audio output data includes recording the audio output with a microphone. However, considering recording and analyzing the detected ultrasonic emissions (noise) and saving the 
Regarding claim 7, Kirk discloses selectively outputting the preventative maintenance signal includes determining whether the comparison requires outputting the preventative maintenance signal based upon a comparison value (comparing, using the computer, the least one characteristic of the noise signals recorded on different dates to each other to detect a predetermined threshold difference in the at least one characteristic and performing maintenance on the reducer as a result of detecting said predetermined threshold difference (see claim 18)).
Regarding claim 8, Kirk discloses sensing the audio output includes sensing the audio output with a plurality of sensors coupled to the robotic surgical system (audio sensors or remote access sensors (RAS) for detecting ultrasonic emissions (i.e., the “noise” signals generated by the transducer components during operation) are attached to, or provided in close proximity to, the housing of the robot reducer (or another component of the robot to be monitored) (see paragraph [0044])).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 20140358453 A1) as applied to claim 1 above, and further in view of Asano et al. (US 7,065,490).
Regarding claim 5, Kirk does not disclose converting the audio output from an analog signal to a digital signal that can be electrically communicated to a control device of the robotic surgical system. 
Asano et al. teach converting the audio output from an analog signal to a digital signal that can be electrically communicated to a control device of the robotic surgical system (e.g. Fig.8, Col. 10, lines 1-6).

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sillman et al. (US 2007/0156285) disclose a medical robotic system comprises a number of components that may be monitored to determine their preventive maintenance needs by recording usage-related information for the monitored components into associated non-volatile memories. When usage of the component exceeds a specified usage threshold, the system displays a warning message on its display screen to have preventive maintenance performed for the component. If the usage continues without such maintenance and exceeds a higher usage threshold, the system displays an error message on its display screen and the system transitions into an error state during which medical procedures are not allowed to be performed. The usage-related information may also be communicated to a remote computer which gathers and processes usage-related information from a number of medical robotic systems to estimate resource requirements for timely performing preventive maintenance on the medical robotic systems, and anticipated service revenues from such maintenance. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 2:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/JOHN H LE/Primary Examiner, Art Unit 2862